               Case 2:18-cr-00132-RAJ Document 795 Filed 05/29/20 Page 1 of 1



 1                                                                          Honorable Richard A. Jones

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7
       UNITED STATES OF AMERICA,                               Case No. CR 18-132RAJ
 8
                                     Plaintiff,                ORDER GRANTING UNOPPOSED
 9                                                             MOTION TO DELAY VOLUNTARY
                       v.                                      SURRENDER DATE
10     JOHNNY DAVIS,
11                                   Defendant.
12
             THIS MATTER comes before the Court upon Defendant Johnny Davis’
13   Unopposed Motion to Extend Voluntary Surrender Date. The Court, having considered
14   the Motion, and finding good cause based on the reasons outlined therein,
             IT IS HEREBY ORDERED that Defendant’s Unopposed Motion (Dkt. #793) is
15
     GRANTED. Defendant Johnny Davis’ voluntary surrender date shall be delayed to a
16
     date on or after September 30, 2020, to be determined by the Bureau of Prisons.
17           DATED this 29th day of May, 2020.
18

19                                                              A
20                                                              The Honorable Richard A. Jones
                                                                United States District Judge
21

22

23


     U.S. v. Johnny Davis, CR18-132 RAJ                                          Tolin Law Firm
     Order Granting Motion to Delay Voluntary Surrender Date             1000 Second Avenue, Suite 3140
     Page 1 of 1                                                            Seattle, W A 98104-1036
                                                                              Phone: 206.436.0630
